 EXHIBIT 10.2

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of February 28, 2014 (this “Agreement”), made
by Onstream Media Corporation, a Florida corporation (the “Company”), each of
the Subsidiaries of the Company set forth on Schedule I hereto (each a
Subsidiary and together with the Company, the “Grantor”) to Sigma Opportunity
Fund II, LLC, a Delaware limited liability company, as the initial holder of the
Note (the “Holder”).  All capitalized terms used herein without definition shall
have the respective meanings assigned to such terms in the Note.

 

W I  T  N  E  S  S  E  T  H: 

 

WHEREAS, the Grantor and the Holder are parties to the Note Purchase Agreement,
dated as of even date, pursuant to which, among other things, the Holder shall
be purchase a Note of the Grantor upon the terms and subject to the conditions
thereof;

 

WHEREAS, in connection with the issuance of the Note, the Grantor has agreed to
grant to the Holder a security interest in 100% of the assets of the Company and
each Subsidiary, subject to certain priority interests;

 

WHEREAS,  the Company and each Subsidiary have determined that they will derive
substantial direct and indirect benefits from the transactions contemplated by
the Transaction Documents and therefore entering into this Agreement is in their
best interests; and

 

WHEREAS, it is a condition precedent to the several obligations of the Holder to
purchase the Note pursuant to the Note Purchase Agreement that the Grantor shall
have executed and delivered this Agreement to the Holder.

 

NOW, THEREFORE, in consideration of the foregoing and to induce the Holder to
purchase the Note, the Grantor hereby agrees with the Holder as follows:

 

                        1.         Definitions.

 

(a)        As used in this Agreement, the terms “Agreement,” “Company” and
“Grantor” shall have the respective meanings assigned to such terms in the
introductory paragraph of this Agreement.

 

(b)        All the agreements or instruments herein defined shall mean such
agreements or instruments as the same may from time to time be supplemented or
amended or the terms thereof waived or modified to the extent permitted by, and
in accordance with, the terms thereof and of this Agreement.

 

(c)        The following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

1

--------------------------------------------------------------------------------

 

 

“Accounts” shall have the meaning provided in the Code, and in any event shall
include all rights to payment for goods sold or leased or for services rendered,
whether or not such rights have been earned by performance.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the subject Person.  For purposes of this
definition, “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in the City of New York are authorized or required by law or
executive order to remain closed.

 

“Chattel Paper” shall have the meaning assigned to such term under the Code.

 

“Code” means the Uniform Commercial Code as from time to time in effect in the
State of Florida; provided, however, in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of Florida, the term “Code”
shall mean the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions relating to such provisions.

 

“Collateral” means 100% of the assets of the Grantor, including without
limitation, each of the following, whether now existing or hereafter arising:

 

            (i)         all Accounts of the Grantor;

 

            (ii)        all Inventory of the Grantor;

 

            (iii)       all Equipment of the Grantor;

 

            (iv)       all Proprietary Information owned or licensed by the
Grantor, whether existing on the date hereof or developed or acquired hereafter;

 

            (v)        all of the Grantor’s right, title and interest in and to
all Contracts, Documents, Chattel Paper, Instruments, Investment Property and
General Intangibles, whether now existing or hereafter arising;

 

2

 

--------------------------------------------------------------------------------

 

 

            (vi)       all cash proceeds, securities, rights and other property
at any time and from time to time received, receivable or otherwise distributed
in respect of the Collateral;

 

            (vii)      all patents, patent licenses, trademarks, trademark
licenses;

 

            (viii)     all insurance policies to the extent they relate to items
(i) through (vii) above in this definition;

 

            (ix)      all books, ledgers, books of account, records, writings,
databases, information and other property relating to, used or useful in
connection with, evidencing, embodying, incorporating, or referring to any of
the foregoing; and

 

            (x)       to the extent not otherwise included, all Proceeds,
products, rents, issues, profits and returns of and from any and all of the
foregoing, which Proceeds may be in the form of Accounts, Chattel Paper,
Inventory or otherwise.

 

“Contracts” shall mean any pending or executory contracts, requests for
quotations, invitations or solicitations to bid, agreements, assignments,
guarantees, leases and arrangements of which Grantor is a party or to which
Grantor has an interest.

 

“Documents” shall have the meaning assigned to such term under the Code.

 

“Equipment” shall have the meaning assigned to such term under the Code.

 

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, limited liability company or partnership interests,
member interests, participation or other equivalents of or interest in
(regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock or convertible securities.

 

“Event of Default” means:

 

            (i)         the failure by the Grantor to perform any Obligation of
the Grantor under this Agreement as and when required by this Agreement;

 

            (ii)        any representation or warranty made by the Grantor
pursuant to this Agreement shall have been untrue in a material respect when
made or deemed to have been made; or

 

            (iii)       any Event of Default, as that term is defined in the
Note.

 

“General Intangibles” shall have the meaning assigned to such term under the
Code.

 

“Holder” means the Holder or any holder from time to time of the Note.

 

3

 

--------------------------------------------------------------------------------

 

 

“Indemnified Person” shall have the meaning provided in Section 5(i).

 

“Instrument” shall have the meaning assigned to such term under the Code.

 

“Inventory” shall have the meaning assigned to such term under the Code, and in
any event shall include all raw material, work-in process and finished goods,
inventory, merchandise, goods and other personal property that are held by or on
behalf of a Person for sale or lease or to be furnished under a contract of
service or which give rise to any Account, including returned goods.

 

“Investment Property” shall have the meaning assigned to such term under the
Code.

 

“Lien” shall mean any lien, mortgage, security interest, chattel mortgage,
pledge or other encumbrance (statutory or otherwise) of any kind securing
satisfaction or performance of an obligation, including any agreement to give
any of the foregoing, any conditional sales or other title retention agreement,
any lease in the nature thereof, and the filing of or the agreement to give any
financing statement under the Code of any jurisdiction or similar evidence of
any encumbrance, whether within or outside the United States.

 

“Note” means the Senior Subordinated Secured Convertible Note in the amount of
$500,000 issued by the Grantor pursuant to the Note Purchase Agreement.

 

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
February 28, 2014, by and between the Grantor and the Holder pursuant to which,
among other things, the Grantor issued the Note.

 

“Obligations” means:

 

(i)         the full and prompt payment when due of all obligations and
liabilities to the Holder, whether now existing or hereafter arising, under the
Note, the Note Purchase Agreement or this Agreement and the due performance and
compliance with the terms of the Note, the Note Purchase Agreement, and this
Agreement;

 

(ii)        any and all sums advanced by the Holder in order to preserve the
Collateral or to preserve the Holder’s security interest in the Collateral;

 

(iii)       in the event of any proceeding for the collection or enforcement of
any obligations or liabilities of the Grantor referred to in the immediately
preceding clauses (i) and (ii) in accordance with the terms of the Note and this
Agreement, the reasonable expenses of re-taking, holding, preparing for sale,
selling or otherwise disposing of or realizing on the Collateral or of any other
exercise by the Holder of its rights hereunder, together with reasonable
attorneys’ fees and court costs;

 

4

 

--------------------------------------------------------------------------------

 

(iv)       any amounts for which the Holder is entitled to indemnification under
Section 5(i);

 

(v)        the full and prompt payment of the Put Option Price (as defined in
the Note Purchase Agreement), pursuant to, and in accordance with, the
provisions of Section 5(n) of the Note Purchase Agreement, regardless of whether
or not there is then existing any amount outstanding (inclusive of principal and
interest) or other obligation due or owing under the Note.

 

“Person” means any natural person, corporation, partnership, limited liability
company, trust, incorporated organization, unincorporated association or similar
entity or any government, governmental agency or political subdivision.

 

“Prior Security Agreement” shall mean the Security Agreement, dated March 18,
2013, between the Grantor and Holder.

 

“Proceeds” shall have the meaning assigned to such term under the Code.

 

“Proprietary Information” means information generally unavailable to the public
that has been created, discovered, developed or otherwise become known to the
Grantor or in which property rights have been assigned or otherwise conveyed to
the Grantor, which information has economic value or potential economic value to
the business in which the Grantor is engaged.  Proprietary Information shall
include, but not be limited to, trade secrets, processes, formulas, writings
data, software know-how, negative know-how, improvements, discoveries,
developments, designs, inventions, techniques, technical data, customer and
supplier lists, financial information, business plans or projections and
modifications or enhancements to any of the above.  Proprietary Information
shall include all information existing on the date hereof and all information
developed or acquired hereafter.

 

“Security Interest” means the security interests granted to Holder in the
Collateral pursuant to this Agreement.

 

“Senior Debt” shall have the meaning provided in the Note.

 

“Senior Lenders” means Rockridge Capital Holdings, LLC and Thermo Credit LLC.

 

“Subsidiary” means each entity set forth on Schedule I. 

 

“Transaction Documents” means, collectively, this Security Agreement, the Note,
the Note Purchase Agreement, and the other agreements, instruments and documents
contemplated hereby and thereby.

 

2.          Grant of Security Interest.  As collateral security for the prompt
and complete payment and performance of the Obligations and for the other
purposes provided in this Agreement the Grantor does hereby grant to the Holder
a security interest in all of the Collateral, subject to certain priority
interests held by the Senior Lenders.

 

5

--------------------------------------------------------------------------------

 
 

 



3.          Rights of Holder; Limitations on Holder’s Obligations.

 

(a)         Grantor Remains Liable under Accounts and Contracts.  Anything
herein to the contrary notwithstanding, the Grantor shall remain liable under
each of the Accounts and Contracts that constitute part of the Collateral to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account and in accordance with and pursuant to the
terms and provisions of each such Contract.  The Holder shall not have any
obligation or liability under any Account that constitutes part of the
Collateral (or any agreement giving rise thereto) or under any Contract that
constitutes part of the Collateral by reason of or arising out of this Agreement
or the receipt by the Holder of any payment relating to such Account or Contract
pursuant hereto, nor shall the Holder be obligated in any manner to perform any
of the obligations of the Grantor under or pursuant to any such Account (or any
agreement giving rise thereto) or under or pursuant to any such Contract, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any such Account (or any agreement giving rise thereto) or under any such
Contract, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(b)         Notice to Account Debtors and Contracting Parties.  Upon the
direction of the Holder given at any time that an Event of Default has occurred,
and once it has been determined that such Event of Default is continuing after
the time period allowed for cure, the Grantor shall promptly, but in no event
later than ten (10) Business Days, after such direction is given and such
determination is made, notify all the account debtors on the Accounts that
constitute part of the Collateral and parties to the Contracts that constitute
part of the Collateral that such Accounts and such Contracts have been assigned
to the Holder and that payments in respect thereof shall be made directly to the
Holder or as the Holder shall direct. Notwithstanding the above, Grantor shall
only make such notice to the extent permitted by Grantor’s agreements with the
Senior Lenders, including any Intercreditor Agreements.

 

(c)         Verification and Analysis of Accounts.  (i) If the Holder shall have
directed the Grantor to notify the account debtors on the Accounts and parties
to the Contracts in accordance with Section 3(b), the Holder shall have the
right in its own name or in the name of others to communicate with account
debtors on the Accounts that constitute part of the Collateral and parties to
the Contracts that constitute part of the Collateral to verify with them to its
satisfaction the existence, amount and terms of any such Accounts or Contracts
and to make test verifications of such Accounts in any manner and through any
medium that it considers advisable, and the Grantor shall furnish all such
assistance and information as the Holder may require in connection therewith.
Notwithstanding the above, the actions in this paragraph 3(c)(i) to the extent
permitted by Grantor’s agreements with the Senior Lenders, including any
Intercreditor Agreements.

 

6

 

--------------------------------------------------------------------------------

 
 

 

(ii)        At any time and from time to time, upon the Holder’s request and at
the expense of the Grantor, the Grantor shall promptly, but in no event later
than five (5) Business Days after such request, furnish to the Holder reports
showing reconciliations, aging and test verifications of, and trial balances
for, such Accounts. Notwithstanding the above, Holder shall coordinate its
requests as much as reasonably possible with reports made by Grantor to the
Senior Lenders as well as audits/reviews of the Accounts as performed by the
Senior Lenders. Test verifications under this paragraph 3(c)(ii) shall take
place no more often that every three months. 

 

(iii)       At any time that an Event of Default has occurred and once it has
been determined that such Event of Default is continuing after the time period
allowed for cure  upon the subsequent request of the Holder, the Grantor shall
promptly, but in no event later than five (5) Business Days after such request,
cause independent public accountants or others satisfactory to the Holder to
furnish to the Holder reports showing reconciliations, aging and test
verifications of, and trial balances for, such Accounts.

 

4.          Representations and Warranties.   The Grantor hereby represents and
warrants that:

 

(a)         Title; No Other Liens.  Except for the Lien granted to the Holder
pursuant to this Agreement and the Lien granted to the Senior Lenders in
connection with the Senior Debt, the Grantor owns and has good title to each
item of the Collateral free and clear of any and all Liens or claims of others. 
No security agreement, financing statement (including, without limitation,
UCC-1) or other public notice with respect to all or any part of the Collateral
is on file or of record in any public office, except such as may have been filed
in favor of the Holder pursuant to this Agreement or the Prior Security
Agreement or in favor of the Senior Lenders in connection with the Senior Debt.

 

(b)        Subsidiaries.   The Company owns, directly or indirectly, all of the
issued and outstanding shares of capital stock or Equity Interests of the
Subsidiaries, free of all Liens.  Neither the Company nor the Subsidiaries owns,
directly or indirectly, any Equity Interests in any other Person (other than the
Company or the Subsidiaries).  Except as set forth on Schedule 4(c) to the Note
Purchase Agreement, there are no authorized or outstanding options, warrants,
calls, subscriptions or other rights with respect to which the Company or the
Subsidiaries may be obligated to issue or sell any shares of capital stock or
Equity Interests or any other securities of the Company or such Subsidiary.  The
issued and outstanding shares of capital stock of the Company and each
respective Subsidiary are duly authorized, validly issued, fully paid and
nonassessable and none of them was issued in violation of any preemptive right.

 

(c)         Perfected Liens in Collateral.   Upon the completion of all the
filings or notices listed in Schedule II hereto, the Liens granted pursuant to
this Agreement will constitute perfected Liens on all Collateral in favor of the
Holder, which are enforceable as such against all Persons other than the Liens
held by the Senior Lenders in connection with the Senior Debt.

 

7

 

--------------------------------------------------------------------------------

 

 

(d)        Accounts.  No amount payable to the Grantor under or in connection
with any Account that constitutes part of the Collateral is evidenced by any
Instrument (other than checks in the ordinary course of business) or Chattel
Paper which has not been delivered to the Holder. The place where the Grantor
keeps its books and records concerning the Accounts that constitute part of the
Collateral is set forth on Schedule III hereto.

 

(e)         Consents under Contracts. No consent (other than consents that have
been obtained) of any party (other than the Grantor), to any Contract that
constitutes part of the Collateral is required, or purports to be required, in
connection with the execution, delivery and performance of this Agreement or the
exercise of the Holder’s rights and remedies provided herein or at law.

 

(f)        Inventory.  No material portion of the Grantor’s property at the date
of this Agreement constitutes Inventory.

 

(g)         Chief Executive Office.  The chief executive office and principal
place of business of the Company and each Subsidiary is set forth on Schedule IV
hereto. 

 

(h)        Power and Authority.   The Grantor has full power, authority and
legal right to grant the Holder the Lien on the Collateral.

 

(i)         Approvals, Filings, Etc.  No authorization, approval or consent of,
or filing, registration, recording or other action with, any United States or
foreign court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market, the stockholders of the Grantor or
any other Person, (other than the Senior Lenders) is required to be obtained or
made by the Grantor (i) for the grant by the Grantor of the Lien on the
Collateral pursuant to this Agreement or (y)  to perfect the Liens purported to
be created by this Agreement, in each case except as has been obtained or made,
or (z) for the exercise of the Holder’s rights and remedies provided herein or
at law.

 

5.          Covenants.    The Grantor covenants and agrees with the Holder that
from and after the date of this Agreement until the payment or performance in
full by the Grantor of all of the Obligations:



8

 

--------------------------------------------------------------------------------

 

(a)         Further Documentation; Pledge of Instruments and Chattel Paper.  At
any time and from time to time, upon the written request of the Holder, and at
the sole expense of the Grantor, the Grantor shall promptly and duly execute and
deliver such further instruments and documents and take such further action as
the Holder may reasonably request for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Code or similar laws in effect in any such jurisdiction
with respect to the Liens created hereby and (ii) providing to the Grantor such
documents or instruments as shall be necessary or desirable for the exercise by
the Holder or its designee on behalf of the Grantor of any and all rights
relating to the Collateral. The Grantor also hereby authorizes the Holder to
file any such financing or continuation statement without the signature of the
Grantor to the extent permitted by applicable law. A carbon, photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement for filing in any jurisdiction to the extent permitted by applicable
law. If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Chattel Paper, such Instrument
or Chattel Paper shall be immediately delivered to the Holder, duly endorsed in
a manner satisfactory to the Holder, to be held as Collateral pursuant to this
Agreement.

 

(b)         Maintenance of Records.   The Grantor shall keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to the Accounts that constitute part of the Collateral. 
For the further security of the Holder, the Grantor hereby grant to the Holder a
security interest in all of the Grantor’s books and records pertaining to the
Collateral, and the Grantor shall turn over any such books and records for
inspection at the office of the Grantor to the Holder or to its representatives
during normal business hours at the request of the Holder.

 

(c)        Limitation on Liens on Collateral.  Other than with respect to
Permitted Liens as defined in the Note, the Grantor shall not create, incur or
permit to exist any Lien or claim on or to the Collateral, other than the Liens
created hereby.  The Grantor (x) shall defend the Collateral against, and shall
take such other commercially reasonable action as is necessary to remove, any
Lien or claim on or to the Collateral, other than the Liens created hereby and
other than with respect to Permitted Liens as defined in the Note, and (y) shall
defend the right, title and interest of the Holder in and to any of the
Collateral against the claims and demands of all Persons.

 

(d)         Limitations on Dispositions of Collateral.  The Grantor shall not
sell, transfer, lease, assign or otherwise dispose of any of the Collateral to
any Person, including, without limitation, any Subsidiary or Affiliate of the
Grantor, or attempt, offer or contract to do so except for the collection and
use of cash proceeds in the ordinary course of its business.

 

9

 

--------------------------------------------------------------------------------

 

 

(e)        Performance of Contracts and Agreements Giving Rise to Accounts.
  The Grantor shall (i) exercise promptly and diligently each and every material
right and perform each material obligation which it may have under each Contract
that constitutes part of the Collateral and each agreement giving rise to an
Account that constitutes part of the Collateral (other than any right of
termination) and (ii) deliver to the Holder, upon request, a copy of each
material demand, notice or document received by it relating in any way to any
Contract that constitutes part of the Collateral or any agreement giving rise to
an Account that constitutes part of the Collateral.  The Grantor shall not amend
or modify the terms of, or waive any rights under, any Contracts, in a manner
which would materially adversely affect the Security Interest or the value of
such Contracts, except to the extent permitted or required by Grantor’s
agreements with the Senior Lenders, including any Intercreditor Agreements.

 

(f)         Further Identification of Collateral.  The Grantor shall furnish to
the Holder from time to time, upon the request of the Holder made at a
reasonable interval from any previous request, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Holder may reasonably request, all in reasonable
detail.

 

(g)        Notices.    The Grantor shall advise the Holder within five (5)
Business Days of the occurrence thereof, in reasonable detail, at its address in
accordance with Section 16, (i) of any Lien (other than Liens permitted
hereunder) on, or claim asserted against, any of the Collateral and (ii) of any
Event of Default or any event which, with notice or the lapse of time, or both,
would become an Event of Default.

 

(h)        Changes in Locations, Name, Etc.  The Grantor shall not

 

            (i)         change the location of its chief executive
office/principal place of business from that specified in Section 4(g) or remove
its books and records from the location specified in Section 4(d),  

 

            (ii)        change its name, identity or corporate structure to such
an extent that any financing statement filed by the Holder in connection with
this Agreement would become misleading, or

 

            (iii)       if at any time after the date of this Agreement any
material item of Inventory constitutes Collateral, change the location at which
it is kept from the locations specified to the Holder,

 

unless in any such case it shall have given the Holder at least fifteen  (15)
days prior written notice thereof and, prior to such action or event, shall have
taken appropriate action satisfactory to the Holder to preserve and protect the
Holder’s Security Interest under this Agreement.

 



10

 

--------------------------------------------------------------------------------

 

 

(i)          Indemnification.    The Grantor agrees to indemnify and hold
harmless the Holder and its officers, directors, Affiliates, agents,
subsidiaries, and investment advisors (each, an “Indemnified Person”) from and
against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and to
reimburse the Holder for all costs and expenses, including reasonable attorneys’
fees and expenses, arising out of or resulting from this Agreement, including
any breach hereof or Event of Default hereunder, or the exercise by the Holder
of any right or remedy granted to it hereunder or under the other Transaction
Documents under applicable law; provided, however, that the Grantor shall not be
required to indemnify a particular Indemnified Person to the extent any claim,
demand, loss, judgment, liability, cost or expense is determined by final
judgment (not subject to further appeal) of a court of competent jurisdiction to
have arisen primarily from the gross negligence or willful misconduct of such
Indemnified Person.  In no event shall any Indemnified Person other than the
Holder have any liability or obligation to the Grantor under this Agreement or
applicable law (liability under which the Grantor hereby waives) for any matter
or thing in connection with this Agreement, and in no event shall the Holder be
liable, in the absence of a determination of gross negligence or willful
misconduct on its part by final judgment (not subject to further appeal) of a
court of competent jurisdiction, for any matter or thing in connection with this
Agreement other than to account for moneys actually received by it in accordance
with the terms hereof.  If and to the extent that the obligations of the Grantor
under this Section 5(i) are unenforceable for any reason, the Grantor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.  In any suit, proceeding
or action brought by the Holder under any Account or Contract that constitutes
part of the Collateral for any sum owing thereunder, or to enforce any
provisions of any such Account or Contract, the Grantor shall save, indemnify
and keep the Holder harmless from and against all expense, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
or liability whatsoever of the account debtor or obligor thereunder, arising out
of a breach by the Grantor of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from the Grantor.

 

6.          Holder’s Powers.

 

(a)        Powers.  The Grantor hereby irrevocably constitutes and appoints the
Holder and any officer, director, managing member or agent thereof or investment
advisor thereto, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
instead of the Grantor and in the name of the Grantor or in its own name, from
time to time in the Holder’s reasonable discretion, during any period in which
an Event of Default is continuing, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, the Grantor hereby gives the Holder and its officers, directors,
managing members, agents and investment advisors the power and right, on behalf
of the Grantor, without notice to or assent by the Grantor, except any notice
required by law, to do the following:

 

11

 

--------------------------------------------------------------------------------

 

            (i)         to take possession of and endorse and collect any
checks, drafts, notes, acceptances or other instruments for the payment of
moneys due under or with respect to any Collateral and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Holder for the purpose of collecting any and all such
moneys due under or with respect to any such Collateral whenever payable, in
each case in the name of the Grantor or its own name, or otherwise;

 

            (ii)        to pay or discharge taxes and Liens (other than
Permitted Liens) levied or placed on or threatened against the Collateral and to
pay all or any part of the premiums therefor and the costs thereof; and

 

            (iii)       (A) to direct any party liable for any payment under any
of the Collateral to make payment of any and all moneys due or to become due
thereunder directly to the Holder or as the Holder shall direct; (B) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (E) to defend any suit, action or proceeding brought against
the Grantor with respect to any Collateral, except that the Grantor may
participate in the defense of any such suit, action or proceeding; (F) to
settle, compromise or adjust any suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
the Holder may deem appropriate; and (G) generally, to sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Holder was the absolute owner
thereof for all purposes, and to do, at the Holder’s option and the Grantor’s
expense, at any time, or from time to time, all acts and things which the Holder
deems necessary to protect, preserve or realize upon the Collateral and the
Holder’s Liens thereon and to effect the intent of this Agreement, all as fully
and effectively as the Grantor might do.

 



The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable until the Grantor shall have paid and
performed in full all of its Obligations under the Transaction Documents.

 

(b)         Other Powers.   The Grantor also authorizes the Holder, from time to
time during any period in which an Event of Default is continuing, in connection
with the sale provided for herein, to execute and deliver any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

 

12

 

--------------------------------------------------------------------------------

 

(c)        No Duty on Holder’s Part.  The powers conferred on the Holder
hereunder are solely to protect the Holder’s interests in the Collateral and
shall not impose any duty upon the Holder to exercise any such powers.  The
Holder shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to the Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

(d)         Senior Lender Priority.    Holder’s powers allowed for in this
Section 6 are all subject to the priority of provisions contained in Grantor’s
agreements with the Senior Lenders, including any Intercreditor Agreements.

 

7.          Performance by Holder of Grantor’s Obligations.   If the Grantor
fails to perform or comply with any of its agreements contained herein and the
Holder, as provided for by the terms of this Agreement and following reasonable
notice to the Grantor, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the expenses of the Holder
incurred in connection with such performance or compliance shall be payable by
the Grantor to the Holder on demand and shall constitute Obligations secured
hereby.

 

8.          Remedies in General.  If an Event of Default has occurred and is
continuing the Holder may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the Code.  Without limiting the generality of the
foregoing, if an Event of Default has occurred and is continuing, the Holder,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below or expressly provided for) to or upon the Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are, to the
extent permitted by applicable law, hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, license, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), at public or private sale or
sales, at any exchange, broker’s board or office of the Holder or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  The Holder shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in the Grantor, which right or equity is hereby waived,
to the extent permitted by applicable law, or released. 



 

13

 

--------------------------------------------------------------------------------

 

 



The Grantor further agrees that, if an Event of Default has occurred and is
continuing, at the Holder’s request, the Grantor shall assemble the Collateral
and make it available to the Holder at places which the Holder shall reasonably
select, whether at the Grantor’s premises or elsewhere.  The Holder shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Holder
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Holder may elect, and only after such application and after the
payment by the Holder of any other amount required by any provision of law, need
the Holder account for the surplus, if any, to the Grantor.  To the extent
permitted by applicable law, the Grantor waives all claims, damages and demands
it may acquire against the Holder arising out of the exercise by it of any
rights hereunder, provided, that nothing contained in this Section 8 shall
relieve the Holder from liability arising solely from its gross negligence or
willful misconduct.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten days before such sale or other disposition. The
Grantor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Obligations and
the fees and disbursements of any attorneys employed by the Holder to collect
such deficiency.

 

9.          Limitation on Duties Regarding Preservation of Collateral.  The
Holder’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under the Code or otherwise,
shall be to deal with it in the same manner as the Holder deals with similar
property for its own account.  Neither the Holder nor any of its directors,
officers, members, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Grantor or otherwise.

 

10.       Powers Coupled with an Interest.  All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest until the Grantor has paid and performed in full all of
its Obligations under the Transaction Documents.

 

11.        Severability.   Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.        Paragraph Headings, Captions, Etc.   The paragraph headings, the
captions and the footers used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

14

 

--------------------------------------------------------------------------------

 

13.        No Waiver; Cumulative Remedies.   The Holder shall not by any act,
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Event of Default or in any breach
of any of the terms and conditions hereof.  No failure to exercise, nor any
delay in exercising, on the part of the Holder, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Holder of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Holder would
otherwise have on any future occasion.  The rights and remedies herein and in
the Note and the other Transaction Documents are cumulative, may be exercised
singly or concurrently and are not exclusive of any rights or remedies provided
by law or in equity or by statute.

 

14.        Waivers and Amendments; Successors and Assigns.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the party to be charged with
enforcement.  This Agreement shall be binding upon the successors and permitted
assigns of the Grantor and shall inure to the benefit of the Holder and its
successors and assigns.  The Grantor may not assign their rights or obligations
under this Agreement without the prior written consent of the Holder.

 

15.        Termination of Security Interest; Release of Collateral.   

 

(a)        Upon the payment and/or satisfaction of the Obligations, all right,
title and interest of the Holder in and to the Collateral, including the
Security Interest, pursuant to this Agreement shall terminate and all rights to
the Collateral shall revert to the Grantor and the Holder shall immediately
return to the Grantor any Collateral it has in its possession or control. 

 

(b)        Upon any such termination of the Security Interest, the Holder shall,
at the expense of the Grantor, execute and deliver to the Grantor such documents
and take such other actions as the Grantor shall reasonably request to evidence
the termination of the Security Interest and deliver to the Grantor all
Collateral so released then in its possession.

 

16.        Notices.    Except as otherwise specifically provided herein, any
notice required or permitted to be given under the terms of this Agreement shall
be given in writing and shall be deemed effectively given upon personal delivery
to the party to be notified or five days after deposit with the United States
Postal Service, by registered or certified mail, postage prepaid to the party to
be notified at such party’s address indicated in this Section 16 or at such
other address as such party may designate by ten days’ advance written notice to
the other parties.  Notices in writing shall also be deemed effectively given
upon delivery by an overnight courier, or upon transmission by facsimile, except
that the time at which the notice is given will be the time at which
confirmation of receipt is generated by the receiving facsimile machine.  In the
case of any notice to the Grantor, such notice shall be addressed to the Grantor
at 1291 SW 29th Avenue, Pompano Beach, Florida 33069 (facsimile transmission
number: (954) 917-6660), and in the case of any notice to the Holder, such
notice shall be addressed to the Holder at 800 Third Avenue, New York, New York
10022 (facsimile transmission number: (212) 930-9725).

 

15

 

--------------------------------------------------------------------------------

 

 



17.        Fees and Expenses.  In the event of a Default remaining uncured after
the permitted time period for cure, the Grantor agrees to pay the reasonable
fees of the Holder in performing its services under this Agreement and all
expenses (including but not limited to reasonable attorneys’ fees and costs for
legal services, costs of insurance and payments of taxes or other charges) of,
or incidental to, the custody, care, sale or realization on any of the
Collateral or in any way relating to the performance of the obligations or the
enforcement or protection of the rights of the Holder hereunder. .
Notwithstanding the above, Holder shall coordinate the work done by it, its
attorneys and other agents with respect to the matters contemplated by this
Section 17 as much as reasonably possible with similar work being done by the
Senior Lenders, to avoid duplication of expenses. 

 

18.       Survival.  All representations, warranties, covenants and agreements
of the Grantor and of the Holder contained herein shall survive the execution
and delivery hereof and shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of the Holder or the
Grantor or any Person who controls the Holder or the Grantor. All
representatives, warranties, covenants and agreements of the Grantor herein
shall terminate upon release of all of the Collateral pursuant to Section 15;
provided, however, that notwithstanding the foregoing (a) the provisions of
Section 5(i) shall survive such release of all the Collateral and (b) if
following the release of the Collateral pursuant hereto, the Holder is required
or ordered to return, forfeit or repay any payment received in connection with
the Obligations at any time within two years following such release of all of
the Collateral pursuant hereto, then all of such representations, warranties,
covenants, agreements of the Grantor contained in this Agreement shall be
revived and the Holder shall be entitled to assert all rights and remedies
available to it under this Agreement, at law, in equity or otherwise as if such
representations, warranties, covenants and agreements shall not have terminated.

 

19.       Grantor’s Obligations Absolute, Etc.   The Obligations of the Grantor
under this Agreement shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation:  (a) any renewal, extension,
amendment or modification of or addition or supplement to or deletion from any
of the Transaction Documents or any other agreement or instrument referred to
therein, or any assignment or transfer of any thereof; (b) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such Transaction Document or other agreement or instrument; (c) any furnishing
of any additional security to the Holder or its assignees or any acceptance
thereof or any release of any security by the Holder or its assignees;

 

16

 

--------------------------------------------------------------------------------

 

 

(d) any limitation on any party’s liability or obligations under any such
Transaction Document or other agreement or instrument or any invalidity or
unenforceability, in whole or in part, of any such Transaction Document or other
agreement or instrument or any term thereof; or (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Grantor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not the Grantor shall have notice or knowledge of any of the
foregoing.

 

20.        Integration.   This Agreement represents the entire agreement of the
Grantor and the Holder with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the parties relative
to the subject matter hereof not expressly set forth or referred to herein or
therein.

 

21.       Governing Law; Jurisdiction.  This Agreement and the rights and
obligations of the Grantor under this Agreement shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
except to the extent that under the New York Uniform Commercial Code the laws of
another jurisdiction govern matters of perfection and the effect of perfection
or non-perfection of any security interest granted hereunder.

 

22.        Counterparts; Execution.   This Agreement may be executed in any
number of counterparts and by the parties hereto on separate counterparts, but
all the counterparts taken together shall be deemed to constitute one and the
same instrument.  This Agreement, once executed by a party, may be delivered to
the other party hereto by electronic or facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

 

[Signature Page Follows]

 

 

17

 

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the Grantor and the Holder have caused this
Agreement to be duly executed and delivered by their respective officers or
other representatives thereunto duly authorized as of the date first above
written.

 

ONSTREAM MEDIA CORPORATION

  

 

By: /s/ Randy S. Selman                   

      Name: Randy Selman

      Title: President

 

INFINITE CONFERENCING, INC.

 

 By:  /s/ Randy S. Selman                  

      Name: Randy Selman

      Title: President

 

ENTERTAINMENT DIGITAL NETWORK, INC.

 

By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President

 

AV ACQUISITION, INC.

 

 

By: /s/ Randy S. Selman                   

      Name: Randy Selman

      Title: President

 

ONSTREAM CONFERENCING CORPORATION

 

By: /s/ Randy S. Selman                   

      Name: Randy Selman

      Title: President

 

MEDIA ON DEMAND

 

By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President

 

18

 

--------------------------------------------------------------------------------

 

 

HOTEL VIEW CORPORATION

 

 

By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President

 

OSM ACQUISITION INC.

 

 

By: /s/ Randy S. Selman                   

      Name: Randy Selman

      Title: President

 

AUCTION VIDEO JAPAN, INC.

 

 

By: /s/ Randy S. Selman                   

      Name: Randy Selman

      Title: President

 

 

SIGMA OPPORTUNITY FUND II, LLC

By: Sigma Capital Advisors, managing member

 

By: /s/ Thom Waye

Name: Thom Waye

Title:   Manager

 

 

 

 

[Signature Page to Security Agreement]

19

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Subsidiaries of the Company

 

 

Infinite Conferencing, Inc., a Florida corporation

 

Entertainment Digital Network, Inc., a Florida corporation

 

AV Acquisition, Inc., a Florida corporation

 

Onstream Conferencing Corporation, a Florida corporation

 

Media On Demand, Inc., a Florida corporation  

 

HotelView Corporation, a Florida corporation

 

OSM Acquisition Inc., a Delaware corporation

 

Auction Video Japan, Inc., a Tokyo-Japan corporation

 

20

 

--------------------------------------------------------------------------------

 
 

 

SCHEDULE II

 

Filings Required to Perfect Security Interest

 

 

UCC-1 Financing Statements filed by Sigma Opportunity Fund II, LLP, as secured
party, against the Grantor, as debtor, in the following states:

 

Florida

Delaware

 

 

21

 

--------------------------------------------------------------------------------

 
 

 

SCHEDULE III

 

Location of Records Concerning Accounts

 

 

1291 SW 29th Avenue

Pompano Beach, Florida 33069

 

3111 Camino Del Rio North; 4th Floor

San Diego, CA 92108

 

100 Morris Avenue, Suite 302

Springfield, NJ 07081

 

901 Battery Street

San Francisco, CA 94111

 

22

 

--------------------------------------------------------------------------------

 

 

SCHEDULE IV

 

Chief Executive Office and Principal Place of Business of the Company and each
Subsidiary

 

 

Chief Executive Office:

Onstream Media Corporation

1291 SW 29th Avenue

Pompano Beach, Florida 33069

 

Infinite Conferencing, Inc.

100 Morris Avenue, Suite 302

Springfield, NJ 07081

 

Entertainment Digital Network, Inc.

901 Battery Street

San Francisco, CA 94111

 

AV Acquisition, Inc.

1291 SW 29th Avenue

Pompano Beach, Florida 33069

 

Onstream Conferencing Corporation

3111 Camino Del Rio North; 4th Floor

San Diego, CA 92108

 

Media On Demand, Inc. (Inactive)

1291 SW 29th Avenue

Pompano Beach, Florida 33069

 

HotelView Corporation

1291 SW 29th Avenue

Pompano Beach, Florida 33069

 

OSM Acquisition Inc.

1291 SW 29th Avenue

Pompano Beach, Florida 33069

 

Auction Video Japan, Inc. (Inactive)

1291 SW 29th Avenue

Pompano Beach, Florida 33069

 

 

23

 

--------------------------------------------------------------------------------